Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Sack on March 11, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
	Claim 12 at line 2, before “HNO3”, – a solution of – is inserted.
	Claim 19 at line 1, after “70% “, – by weight – is inserted. 
	Claims 13-18 are canceled. 

It is noted that the amendment to claim 12 is to clarify that the MWNTs are not put into pure HNO3, which is supported by the specification indicating at page 14 that the HNO3 is 70% and also by the Normality & Molarity Calculator reference provided by Applicant on 3/4/2021 that indicates that 70% HNO3 is a solution.

Claims 13-18 are canceled as being drawn to a non-elected invention.

IN THE SPECIFICATION:
At page 14, line 13, after “70%”, – by weight – is inserted.

The amendment is to clarify that the concentration of HNO3 is in weight percent which is indicated to be an inherent feature by the Normality & Molarity Calculator reference provided by Applicant on 3/4/2021, which indicates that using a 70% concentrated HNO3 means that it is 70 weight %. 

Allowable Subject Matter
Claims 2-4, 6-12, 19, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest anchoring 3D LTO flower-like microspheres to acid-functionalized MWNTs by pi-pi interaction by first dispersing the 3D LTO flower-like microspheres in an ethanolic solution of 4-mercaptobenzoic acid linker molecules. The closest prior art is Huang, “The preparation and characterization of Li4Ti5O12/carbon nano-tubes for lithium ion battery”, 2008, Wang, “Enhanced Performance of “Flower-4Ti5O12 Motifs as Anode Materials for High-Rate Lithium-Ion Batteries”, 2015 (Wang 2015), Stachowiak, US 8,834,746 B1, Lin, US 2009/0020924 A1, and Wong, US 2005/0022726 A1. 
Huang teaches forming a Li4Ti5O12/carbon nanotube (CNT) composite by a sol-gel method by adding multi-walled CNTs to a mixed solution of Ti(OC4H9)4 in n-heptane followed by reacting the materials to provide the composite used for an anode material in a lithium ion battery (see for e.g. abstract, pg. 7756, section 1, and pg. 7756-7757, section 2). 
	Wang 2015 provides the suggestion to use 3D Li4Ti5O12 “flower-like” microscale spheres as a substitute for the lithium titanate material of Huang because Wang 2015 indicates that the prepared Li4Ti5O12 possess outstanding advantages that can assist in improving the measured anode performance where the thin petal-like nanosheets can provide for an enhanced active surface area available for reaction and therefore beneficial for increased interaction of the electrolyte with Li4Ti5O12 (see for e.g. title, abstract and pg. 3305, Introduction). 
Stachowiak provides the suggestion to link the MWNTs and the 3D LTO microspheres through pi-pi bonding because Stachowiak teaches that the method is capable of forming a bond between MWNTs and nanoparticles such as metal oxide nanoparticles to provide the beneficial properties of both substances (see for e.g. abstract, Col. 4, lines 28-34, Col. 5, lines 22-65, and Col. 6, lines 46-65) and since the 3D LTO microspheres of Wang 2015 are metal oxides it will be expected to successfully bond the two materials for forming an anode composite material having the beneficial properties of the MWNTs and the 3D flower-like LTO microspheres.

Wong teaches covalently linking oxidized multi-walled carbon nanotubes to nanocrystals where the nanocrystals can be a transition metal chalcogenide or a metal oxide (see for e.g. 0011, 0013, 0015, and 0018). They teach forming an acid-terminated transition metal chalcogenide nanocrystal by substituting a TOPO cap with a thiol ligand, where the ligand includes p-mercaptobenzoic acid (see for e.g. 0019). They teach that the acid-terminated transition metal chalcogenide nanocrystal is linked to the nanotube by an organic molecule linker in the presence of a carbodiimide reagent (see for e.g. 0020). They teach that when linking a metal oxide nanocrystal, the nanocrystal is reacted in the presence of an amine-derivatized acid to form a metal oxide nanocrystal having amine groups, and reacting the nanotube with the amine group bearing-nanocrystal (see for e.g. 0023). Therefore, Wong teaches using MBA to functionalize a transition metal chalcogenide nanocrystal and an amine-derivatized acid to functionalize a metal oxide such that there is no teaching or suggestion to disperse MBA linker molecules with an oxide material such as LTO in an ethanolic solution so as to anchor the material to functionalized MWNTs by pi-pi interaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718